Citation Nr: 1736912	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent prior to April 4, 2016, and in excess of 30 percent thereafter, for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified in a hearing before a Decision Review Officer (DRO) at the RO.  In June 2014, the Veteran and his wife also testified at a videoconference hearing before a Veterans Law Judge who has since retired from the Board.  In August 2017, the Veteran declined the opportunity to testify at another Board hearing. 

This matter was last before the Board in July 2016, at which time the Veteran's claim was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 4, 2016, the Veteran's left shoulder disability was manifested by symptoms of pain, stiffness and range of motion limited to no less than midway between his side and shoulder level.

2.  Since April 4, 2016, the Veteran's left shoulder disability was manifested by ankylosis of scapulohumeral articulation that was intermediate between favorable and unfavorable, but not with unfavorable ankylosis with abduction limited to 25 degrees from the side.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent prior to April 4, 2016, and in excess of 30 percent thereafter, for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran was afforded VA examinations in April 2010, January 2012, March 2015 and April 2016.  In July 2016, the Board determined that another VA examination was necessary in order to ensure compliance with the decision from the U.S. Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, VA attempted to schedule the Veteran for a VA examination, but he declined to attend an examination.  The Board finds VA's duty to assist regarding an examination has been satisfied.  In an initial rating case, such as this one, a failure to report without good cause means that the claim will be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (a), (b) (where entitlement cannot be established without reexamination, an original compensation claim will be decided based on the evidence of record; Turk v. Peake, 21 Vet. App. 565, 570 (2008) (a claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655 (b)).

II.  Increased Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the June 2010 rating action on appeal, the RO granted service connection and assigned an initial 10 percent rating for status-post repair of recurrent dislocations (non-dominant) left shoulder with early arthritic symptoms, effective from November 23, 2009.  In a March 2012 rating decision, the rating was increased to 20 percent, effective November 2009.  In a May 2016 rating decision, the rating was increased to 30 percent, effective April 4, 2016, the date of a VA examination. 

The Veteran contends that his left shoulder disability is more severe than currently reflected by his respective 20 and 30 percent ratings.  Prior to April 4, 2016, the Veteran's left shoulder disability was rated under DC 5299-5201 and DC 5299-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5201 pertains to limitation of motion of the arm.  DC 5203 refers to impairment of the clavicle or scapula.  Since April 4, 2016, the Veteran's left shoulder disability has been rated under DC 5200, which pertains to ankylosis of scapulohumeral articulation.  

The rating criteria provide different ratings for the minor arm and the major arm. The Veteran has indicated that he is right-handed; therefore, the Board will apply the ratings and criteria for the minor arm.  38 C.F.R. § 4.69. 

Under DC 5200, where there is favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head, a 20 percent evaluation is warranted for the minor arm.  A 30 percent evaluation is warranted for ankylosis of the scapulohumeral articulation, intermediate between favorable and unfavorable.  And a 40 percent evaluation is warranted for unfavorable ankylosis of the scapulohumeral articulation, with abduction limited to 25 degrees from the side.

Under DC 5201, a 20 percent evaluation is provided for limitation of motion of the minor arm at shoulder level, or where there is limitation of motion midway between the side and shoulder level.  A 30 percent evaluation is assigned for limitation of motion to 25 degrees from the side.

Under DC 5202 for other impairment of the humerus, when there is malunion of the humerus, a 20 percent rating is assigned with moderate deformity or marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, or with frequent episodes and guarding of all arm movements.  A 40 percent rating is assigned when there is fibrous union of the arm; a 50 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and an 70 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under DC 5203, a maximum 20 percent evaluation is warranted for clavicle or scapula, impairment of, dislocation of, or nonunion of, with loose movement, for the minor arm.

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and that normal internal rotation is from 0 to 90 degrees.

Turning to the evidence of record, the Veteran underwent a VA examination for his left shoulder in April 2010.  The Veteran stated he did not use any assistive devices for his shoulder.  He was noted to be right-hand dominant.  He was retired and stated he played golf three or four times a week until three years ago.  At the time of the examination, the Veteran stated he was playing once or twice a month.  He also went to the gymnasium two to three times a week.

The Veteran was diagnosed with status post repair of recurrent dislocations of the left shoulder with early arthritic symptoms.  He stated that he experienced pain and stiffness in his left shoulder.  During flare-ups, the Veteran stated he was restricted in the use of the upper extremities affecting his ability to carry out his activities of daily living.  He stated that flare-ups of pain occurred approximately three times per week at a rate of 10 out of 10.  The rest of the time, the Veteran rated his pain as 2 out of 10.  He stated that flare-ups usually lasted about 10 hours.  The examiner stated there were no incapacitating episodes in the last 12 months.

Upon examination, the Veteran had forward flexion to 180 degrees without pain.  He had abduction to 180 degrees with pain and popping when reaching 90 degrees.  External rotation was measured to 80 degrees with pain when reaching 80 degrees.  Internal rotation was limited to 60 degrees with pain when reaching 60 degrees.  The VA examiner stated that there was no additional limitation with repetitive motion on the basis of fatigability, pain, change of endurance, incoordination, or weakness.  He noted there was a "slight wasting of the supraspinatus bilaterally."  There was no neurovascular deficit of the upper extremities.  The VA examiner stated it would be speculative to provide an opinion on whether there would be any further decrease of range of motion during flare-ups.  

In his July 2010 Notice of Disagreement, the Veteran stated he could no longer lift his arms above his head without fear of dislocation, and he could not extend either arm straight out from his side above shoulder level without severe pain or fear of dislocation.  He also stated he could no longer play golf or racket sports, and he could no longer work on his house.

At his November 2011 DRO hearing, the Veteran stated he experienced popping and locking in his left shoulder.  He also stated that he had limited motion and his left shoulder felt unstable when he moved his arms to the side.

In January 2012, the Veteran underwent a VA examination for his left shoulder.  He reported experiencing pain and stated he could not lift his arms above the shoulder.  He stated he did not experience dislocations in his left shoulder, but he reported experiencing popping.  He reported experiencing flare-ups after his shoulder pops or dislocations which results in decreased mobility of the upper extremity for two weeks.  He reported taking pain medication for his shoulders which upset his stomach.

Upon examination, left shoulder flexion was measured to 120 degrees, with objective evidence of painful motion beginning at 120 degrees.  Abduction was measured to 80 degrees, with painful motion beginning at 80 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  After three repetitions, left shoulder flexion was measured to 90 degrees, and abduction was measured to 50 degrees.  Muscle strength testing was normal for both left shoulder abduction and left shoulder forward flexion.  The Veteran was not found to have ankylosis of the glenohumeral articulation (shoulder joint).  However, there was a history of mechanical symptoms such as clicking and catching in both shoulders.  There was also a history of recurrent dislocation of the glenohumeral joint.

At his June 2014 Board hearing, the Veteran stated he could no longer move his elbows from the shoulder or lift his arms above the breast level.  He stated he could no longer help his wife cook, and he recently dislocated his shoulder while putting something into the microwave.  He stated he had trouble doing maintenance on his house and also had trouble sleeping as a result of his left shoulder pain.  The Veteran's wife added that he needed to sleep with a pillow to keep from having a sudden problem with his arms.

A March 2015 VA examination reflects the Veteran's diagnoses of left shoulder glenohumeral joint dislocation and degenerative arthritis, as well as residuals of status post repair of recurrent dislocation of the left shoulder.  The Veteran stated that since his last examination he continued to experience increased pain and stiffness.  He stated that his last recurrent left shoulder dislocation was approximately two years ago.  He has not had any hospitalization, surgery, or injury to his left shoulder.  The VA examiner noted that treatment records showed the Veteran was taking Celebrex and Valium for chronic left shoulder pain.  The VA examiner noted that the Veteran experienced flare-ups of daily intermittent shoulder pain with overhead activities which last a few hours.

Upon examination, left shoulder flexion was measured to 60 degrees, abduction to 60 degrees, and both internal and external rotation were each measured to 30 degrees.  The VA examiner noted there was pain noted on the exam which caused functional loss.  There was no evidence of pain with weight bearing.  There was tenderness to deep palpation at the deltoid region.  The VA examiner stated that the Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion after three repetitions.  Muscle strength testing was rated at 4 out of 5 for both left shoulder forward flexion and abduction, which denotes active movement against some resistance.  The VA examiner stated there was no left side ankylosis of scapulohumeral articulation.  The VA examiner also stated that the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The Veteran also did not have malunion of the humerus with moderate or marked deformity.

The VA examiner noted a superficial linear scar measuring 23 centimeters by 0.1 centimeter that was related to the Veteran's left shoulder disability that was well-healed, stable and non-tender.  There was no elevation or depression, no erythema, and no swelling.  The VA examiner also noted that the scar was not painful, did not have a total area equal to or greater than 39 square centimeters, and was not located on the head, face or neck.

In April 2016, the Veteran underwent a VA shoulder and arm conditions examination.  The Veteran stated he was unable to throw or catch a ball with his grandchildren with his left arm anymore because of severe pain and limitation of his left shoulder with the movements.  He also stated that he was unable to put his left arm to his back to wash his lower back or to pull on his clothes.  Upon examination, left shoulder flexion was measured to 60 degrees, abduction to 55 degrees, and both internal and external rotation were each measured to 15 degrees.  The VA examiner noted there was pain noted on the exam which caused functional loss.  There was evidence of pain with weight bearing.  There was tenderness to deep palpation at the deltoid region.  The VA examiner stated that the Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or range of motion after three repetitions.  The examiner stated that it would be speculative to provide accurate range-of-motion findings during a flare-up or repetitive use over time since the Veteran was not experiencing a flare-up at the time of the examination and he was not being examined after repetitive motion over time.  Muscle strength testing was rated at 4 out of 5 for both left shoulder forward flexion and abduction, which denotes active movement against some resistance.  

The VA examiner stated the Veteran had ankylosis of scapulohumeral articulation, and he indicated the severity as intermediate ankylosis between favorable and unfavorable.  The Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The Veteran also did not have malunion of the humerus with moderate or marked deformity.

The VA examiner noted a superficial linear scar measuring 23 centimeters by 0.1 centimeter that was related to the Veteran's left shoulder disability that was well-healed, stable and non-tender.  There was no elevation or depression, no erythema, no swelling, and no underlying tissue loss.  The VA examiner also noted that the scar was not painful, did not have a total area equal to or greater than 39 square centimeters, and was not located on the head, face or neck.

Based on the above findings, the Board finds that a disability rating in excess of 20 percent prior to April 4, 2016, and in excess of 30 percent since that time, is not warranted.

Notably, prior to the April 2016 VA examination, the evidence of record does not show that the Veteran's left shoulder manifested in ankylosis of the scapulohumeral articulation.  As such, he is not entitled to a disability rating under DC 5200 for this period.  Since April 4, 2016, the medical evidence of record does not show that the Veteran had unfavorable left shoulder ankylosis with abduction limited to 25 degrees from the side.  As such, he is not entitled to a higher, 40 percent disability rating for his left shoulder for this appeal period based on DC 5200.

Next, a higher rating in excess of 20 percent is not warranted for the period prior to April 4, 2016 under DC 5201.  The medical evidence does not show that the Veteran's left shoulder manifested in limitation of motion to 25 degrees from the side during this period of time, which would have warranted the assignment of a 30 percent rating.  As this is the maximum schedular evaluation under DC 5201, the Veteran would be unable to receive a higher rating in excess of 30 percent under DC 5201 for the period since April 4, 2016.

Next, a higher rating under DC 5202 (impairment of the humerus) is not warranted at any point during the respective periods on appeal.  While there are ratings of 40, 50, and 70 percent available under DC 5202, the Veteran's symptoms and impairments do not meet or more closely approximate criteria for those ratings.  Specifically, he does not have fibrous union of the arm, nonunion of the humerus, or loss of the head of the humerus.  

Further, the Veteran cannot benefit from the assignment of a separate disability rating under DC 5202.  The Veteran did report at his March 2015 VA examination that he last experienced a recurrent shoulder dislocation about two years ago.  That said, the Veteran's left shoulder symptoms involve pain and limitation of motion.  These are precisely the symptoms and functional impairments which provide the basis for the ratings the Veteran has received throughout the entirety of the appeal period.  Applicable law prohibits separate disability ratings for the same disability under several diagnoses, or involving overlapping or duplicative symptomatology.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 6 Vet. App. 259 (1994).  

The record also does not support a disability rating under DC 5203 as there is no evidence in the medical record of malunion, nonunion, or dislocation of the clavicle or scapula.

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  In that regard, the Board has considered the Veteran's complaints of pain, stiffness, limitation of motion, and other reported symptoms related to his left shoulder disability, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that ratings in excess of those assigned are not warranted.  Specifically, there is no indication, even on repetitive testing, that the next higher ratings would be available to the Veteran under the applicable criteria.

The Board is aware of the recent decision in Correia.  As noted above, the Board remanded the Veteran's claim in July 2016, in part, to afford the Veteran a VA examination in compliance with the directives in Correia.  However, the Veteran declined to attend another VA examination.  The Board notes that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The Board acknowledges that the Veteran's statements made at his June 2014 Board hearing that his left shoulder disability causes sleep disturbance, a symptom not contemplated by the schedular rating criteria pertaining to the shoulder.  However, there is no evidence that the Veteran's disability picture presents other indicia of an exceptional or unusual disability picture, such as marked inference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).  Accordingly, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board also has considered the Veteran's lay statements that his left shoulder disability is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate DCs.  Many, indeed if not most, of the requirements for rating his disability are based on quantitative measurements (e.g., range of motion, even when considering his pain), so objective rather than subjective standards.  Such competent evidence concerning the nature and extent of his left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with their evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The Board also finds that although the Veteran has been found to have a scar associated with his left shoulder disability, a separate compensable rating for the scar is not warranted.  The April 2016 VA examination described the scar as a superficial linear scar measuring 23 centimeters by 0.1 centimeter, well-healed, stable and non-tender.  The scar affects an area less than 39 square centimeters, is not painful or unstable.  Therefore, the criteria for a separate rating have not been met.  See 38 C.F.R. § 4.118 , Diagnostic Codes 7801-7805. 

In conclusion, the preponderance of the evidence is against the Veteran's claim for an initial rating for his service-connected left shoulder disability in excess of 20 percent for the period prior to April 4, 2016, or in excess of 30 percent since April 4, 2016.  As such, the preponderance of the evidence is against his claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 20 percent prior to April 4, 2016, and in excess of 30 percent thereafter, for a left shoulder disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


